DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 3 which was previously indicated as allowable over the prior art has been amended to be in independent form and is therefore in condition for allowance.

Independent Claim 1 is directed towards a fixation method of power lines. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
holding a plurality of power lines by a holding jig, connecting the power lines to a stator coil and a terminal of a terminal block, mounting the holding jig on a fixture including a mounting portion, the mounting portion including mounting pawls provided on both sides of the mounting portion across an accommodation space configured to accommodate the holding jig and a fitting portion formed as a projection portion or a recessed portion that is configured to be fitted to a fitted portion of the holding jig, wherein in a first direction a fitting degree between the fitting portion and the fitted portion is higher than a fitting degree between the holding pawls and the holding jig, and in a second direction the fitting degree between the holding pawls and the holding jig is higher than the fitting degree between the fitting portion and the fitted portion.

Claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729